
	

113 HR 4289 : Department of Homeland Security Interoperable Communications Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 4289
		IN THE SENATE OF THE UNITED STATES
		July 9, 2014Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend the Homeland Security Act of 2002 to require the Under Secretary for Management of the
			 Department of Homeland Security to take administrative action to achieve
			 and maintain interoperable communications capabilities among the
			 components of the Department of Homeland Security, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Department of Homeland Security Interoperable Communications Act or the DHS Interoperable Communications Act.
		2.Inclusion of interoperable communications capabilities in responsibilities of Under Secretary for
			 ManagementSection 701 of the Homeland Security Act of 2002 (6 U.S.C. 341) is amended—
			(1)in paragraph (4) of subsection (a), by inserting before the period at the end the following: , including policies and directives to achieve and maintain interoperable communications among the
			 components of the Department; and
			(2)by adding at the end the following new subsection:
				
					(d)Interoperable communications definedIn this section, the term interoperable communications means the ability of components of the Department to communicate with each other as necessary,
			 utilizing information technology systems and radio communications systems
			 to exchange voice, data, and video in real time, as necessary, for acts of
			 terrorism, daily operations, planned events, and emergencies..
			3.Strategy
			(a)In generalNot later than 120 days after the date of the enactment of this Act, the Under Secretary for
			 Management of the Department of Homeland Security shall submit to the
			 Committee on Homeland Security of the House of Representatives and the
			 Committee on Homeland Security and Governmental Affairs of the Senate a
			 strategy, which shall be updated as necessary, for achieving and
			 maintaining interoperable communications (as such term is defined in
			 subsection (d) of section 701 of the Homeland Security Act of 2002, as
			 added by section 2 of this Act) among the components of the Department of
			 Homeland Security, including for daily operations, planned events, and
			 emergencies, with corresponding milestones, that includes, at a minimum
			 the following:
				(1)An assessment of interoperability gaps in radio communications among the components of the
			 Department, as of the date of the enactment of this Act.
				(2)Information on efforts and activities, including current and planned policies, directives, and
			 training, of the Department since November 1, 2012, to achieve and
			 maintain interoperable communications among the components of the
			 Department, and planned efforts and activities of the Department to
			 achieve and maintain such interoperable communications.
				(3)An assessment of obstacles and challenges to achieving and maintaining interoperable communications
			 among the components of the Department.
				(4)Information on, and an assessment of, the adequacy of mechanisms available to the Under Secretary
			 for Management to enforce and compel compliance with interoperable
			 communications policies and directives of the Department.
				(5)Guidance provided to the components of the Department to implement interoperable communications
			 policies and directives of the Department.
				(6)The total amount of funds expended by the Department since November 1, 2012, and projected future
			 expenditures, to achieve interoperable communications, including on
			 equipment, infrastructure, and maintenance.
				(7)Dates upon which Department-wide interoperability is projected to be achieved for voice, data, and
			 video communications, respectively, and interim milestones that correspond
			 to the achievement of each such mode of communication.
				(b)Supplementary materialTogether with the strategy required under subsection (a), the Under Secretary for Management shall
			 submit to the Committee on Homeland Security of the House of
			 Representatives and the Committee on Homeland Security and Governmental
			 Affairs of the Senate information on any intra-agency effort or task force
			 that has been delegated certain responsibilities by the Under Secretary
			 relating to achieving and maintaining interoperable communications among
			 the components of the Department by the dates referred to in paragraph (9)
			 of subsection (a), and on who, within each such component, is responsible
			 for implementing policies and directives issued by the Under Secretary to
			 so achieve and maintain such interoperable communications.
			4.ReportNot later than 220 days after the date of the enactment of this Act and biannually thereafter, the
			 Under Secretary for Management shall submit to the Committee on Homeland
			 Security of the House of Representatives and the Committee on Homeland
			 Security and Governmental Affairs of the Senate a report on the status of
			 efforts, since the issuance of the strategy required under section 3, to
			 implement such strategy, including the following:
			(1)Progress on each interim milestone referred to in paragraph (9) of subsection (a) toward achieving
			 and maintaining interoperable communications among the components of the
			 Department.
			(2)Information on any policies, directives, guidance, and training established by the Under Secretary.
			(3)An assessment of the level of compliance, adoption, and participation among the components of the
			 Department with the policies, directives, guidance, and training
			 established by the Under Secretary to achieve and maintain interoperable
			 communications among such components.
			(4)Information on any additional resources or authorities needed by the Under Secretary.
			
	Passed the House of Representatives July 8, 2014.Karen L. Haas,Clerk
